Exhibit 10.64 Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in places marked “*****” and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application filed with the Commission. EXECUTION COPY SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “ Second Amendment ”), dated as of August 21, 2014, is entered into by and among WELLSTAT DIAGNOSTICS, LLC, a Delaware limited liability company (the “ Borrower ”), and PDL BIOPHARMA, INC., a Delaware corporation (“PDL”), in its capacity as lender (in such capacity, the “ Lender ”), and in its capacity as agent (in such capacity, the “ Agent ”). W I T N E S S E T H WHEREAS, the Borrower, the Lender and the Agent have entered into that certain Amended and Restated Credit Agreement, dated as of August 15, 2013 (as may have been amended, modified, or amended and restated from time to time, the “ Credit Agreement ”); WHEREAS, on June 23, 2014 Borrower and Lender entered into the First Amendment to Amended and Restated Credit Agreement (the “ First Amendment ”) WHEREAS, at the Borrower’s request, the Lender now desires to make a Discretionary Advance (as defined below) to the Borrower in the amount of $***** (the “ Current Discretionary Advance Amount ”), and to have the ability to make additional Discretionary Advances after the date hereof so long as the aggregate principal amount of the Current Discretionary Advance Amount and all Discretionary Advances made after the date hereof does not conflict with Section 5.4(a)(1) of the Intercreditor Agreement. WHEREAS, the Borrower, Lender, and Agent desire to amend the Credit Agreement to reflect the foregoing transaction. NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I. DEFINITIONS Definitions. Unless otherwise defined herein or the context otherwise requires, capitalized terms used and not defined in this Second Amendment, including its preamble and recitals, have the meanings ascribed to such terms in the Credit Agreement. ARTICLE II . AMENDMENTS Amendments. Upon satisfaction of the conditions set forth in Article III hereof, the Credit Agreement is hereby amended as follows: (a)The following definition in Section 1.1 of the Credit Agreement is hereby amended and restated in its entirety as follows: “ Loans ” means (i) the Initial Term Loan and (ii) any Discretionary Advances. (b)
